The opinion of the Court was drawn up by
Shepley J.
— The disinclination of the members of this company of militia to avail themselves of the privileges secured to them, and to take upon themselves the duties assigned them by law, has been already exhibited to the Court in the case of Martin v. Fales, 6 Shepl. 23.
Obedience to the laws is among- the first duties of a good *233citizen, and especially in a free government. It is only by this, as a general rule, that such a government can be preserved. And one, who refuses such obedience, is instrumental in subverting that government of laws, from which he derives his privileges, and which secures the fruits of his industry. A settled course of disobedience is unworthy of every good citizen; and it can only be supposed to arise out of the want of a correct knowledge of his privileges, rights and duties. When such instances occur, it is matter of regret, that the officers specially intrusted to superintend the execution of the laws should, by their inattention, or want of correct information in the supply of the necessary documents, enable such attempts to prove successful. It remains for the Court however to apply the law to the ease, as it is presented.
The only testimony to prove, that the plaintiff in error was a member of the B company of infantry, which the defendant in error was detailed to train and discipline, was a certificate of the then Adjutant General, stating as a fact, “ that the company of local infantry in the town of Camden, designated by the Selectmen of Camden in their return of. the limits of companies in said town, and received at this office, May IT, 1836, as the first or oldest company, is designated in the records of this office as the B company of infantry.” The legal proof of that fact was a copy of the record duly authenticated. The law does not permit a recording or certifying officer to make his own statement, of what he pleases to say appears by the record. What the record itself does declare is to be made known to the Court by a duly authenticated copy of it; and upon it, and not upon what the officer may say, that it declares, does the law authorize a Court of justice to rely. The certificate in this case states the existence of a record; and yet instead of a duly authenticated copy, there is only a statement of what the officer says will appear by an inspection of it. The law requires, that the Court, before which it is produced, should inspect and decide, what it contains and proves, and not entrust that duty to a certifying officer. Such testimony *234was illegally admitted, and for this cause the judgment must be reversed.